Honorable Wilson E. Speir           Opinion No. H-
Director
Texas Department of Public Safety   Re: Application of article
5805 North Lamar Boulevard          67011-4, V.T.C.S.
Austin, Texas 78773

Dear Col. Speir:

     You have asked our opinion with regard to several as-
pects of article 67011-4, V.T.C.S., which prescribes a mis-
demeanor offense for Traffic violations by certain minors.
That article provides in part:

           Section 1. Any male minor who has passed
         his 14th birthday but has not reached his
         17th birthday, and any female minor who has
         passed her 14th birthday but has not reached
         her 18th birthday, and who drives or operates
         an automobile or any other motor vehicle on
         any public road or highway in this state or
         upon any street or alley within the limits
         of any city, town or village, or upon any
         beach . . . while under the infiuence of
         intoxicating liquor, or who drives or oper-
         ates an automobile or any other motor vehicle
         in such way as to violate any traffic law of
         this state, shall be guilty of a misdemeanor
         and shall be punished by a fine of not more
         than One Hundred Dollars ($100.00). . . .

           Sec. la. No such minor may plead guilty
         to any offense described in Section 1 of this
         Act except in open court before the judge.
         No such minor shall be convicted of such an
         offense or fined as provided in this Act ex-
         cept in the presence of.one or both parents
         or guardians having leg~al custody of the
         minor. . . .
Honorable Wilson E. Speir - page 2



            Section 2. No such minor, after convic-
          tion or plea of guilty and imposition of fine,
          shall be committed to any jail in default of
          payment of the fine imposed, but the court
          imposing such fine shall have power to suspend
          and take possession of such minor's driving
          license and retain the same until such fine
          has been paid.

           Section 3. If any such minor shall drive
         any motor vehicle upon any public road or
         highway in this state or upon any street or
         alley within the limits of any corporate
         city, town or village, or upon any beach
         . . . without having a valid driver's li-
         cense authorizing such driving, such minor
         shall be guilty of a misdemeanor and shall
         be fined as set out in Section 1 hereof.

           Section 4. The offenses created under
         this Act shall be under the jurisdiction
         of the courts regularly empowered to try
         misdemeanors carrying the penalty herein
         affixed, and shall not be under the juris-
         diction of the Juvenile Courts; but nothing
         contained in this Act shall be construed to
         otherwise repeal or affect the statutes
         regulating the powers and duties of Juvenile
         Courts. The provisions of this Act shall be
         cumulative of all other laws on this subject.

     Your first question asks:

       1) Are juveniles charged under Art. 67011-4,
          V.T.C.S., subject to the same laws on
          bonds as adults and may they be incarce-
          rated upon failure'to make bond?

Attorney General Opinion WW-547 (,1959)considered this ques-
tion with regard to the predecessor statute of article 67011-4.
Opinion ~~-547 concluded that a minor prosecuted under that-
statute should be treated as an adult and "may be confined in
jail" upon failure to make bond. In the eighteen years since
that opinion was written the Legislature has not changed the
substance of the statute, and we have found nothing to ques-
Honorable Wilson E. Speir - page 3



-tion the continuing efficacy of that opinion. We believe,
however, that any confinement of minors charged under article
67011-4 is subject to the provisions of Family Code 5 51.12,
requzring the segregation of minors from adult detainees.
See Attorney General Opinion M-327 (1968).
-
     Your second and third questions ask:

       2) Can a juvenile 14, 15, 16 or 17 years of
          age be arrested for a traffic offense on
          an out-of-county warrant?

       3) Can a juvenile who is unable to make bond
          when arrested and taken before,a magis-
          trate on an out-of-county warrant be trans-
          ported back to the county where the warrant
          was issued? If your answer is yes, must
          the juvenile be accompanied by one or both
          of his parents?

As noted in Opinion WW-547, article 67011-4 constitutes a
"departure from the general policy for handling juvenile of-
fenders," by creating a special class of offenses for which
minors may be,prosecuted as adults. We believe, therefore,
that a warrant issued by a county or district clerk for arrest
of an individual charged under article 67011-4 extends "to
any part of the State," and may be executed-by a peace officer
to whom it is directed ",inany county in this State." Code
Crim. Proc. art. 15.06. Of course,, a person arrested under
a warrant issued by a county other than the one in which he
is arrested must be taken before a magistrate in the county
of arrest and given an opportunity to post bail. Code Crim.
Proc. art. 15.18. If the accused fails to post bail, he is
to be committed to jail until transferred to the county in
which the offense is alleged to have been committed. Code
Crim. Proc. arts. 15.19-15.21. We believe these provisions
to be generally applicable to persons arrested for offenses
under article 67011-4.

     Recent court decisions and amendments to the Penal Code
have, however, eliminated, persons 'in some of the age groups
about which you inquire from the scope of some provisions of
article 67011-4. Females who are 17 years of age are no
longer subje& to prosecution under article 67011-4. Ex
parte Tullos, 541 S.W.2d 167 (Tex. Crim. App. 1976); AEorney
General Opinion H-232 (1974). Moreover, section 8.07(a) (2)
Honorable Wilson E. Speir - page 4



of the Penal Code now prohibits criminal prosecution of a
person for driving while intoxicated or under the influence
of intoxicating liquor or drugs if the offense is committed
by a person younger than fifteen years of age. A person who
commits such an offense before reaching 17 years of age may
be prosecuted criminally only if the juvenile court waives
jurisdiction and certifies the individual for criminal pro-
secution. Penal Code § 8.07(b)(2). --See Exarte
                                         -   -.~- Tullos,
supra note 3, at 170. The juvenile court now has exclusive
original jurisdiction over proceedings arising from charges
against a child for driving while intoxicated or under the
influence of liquor or drugs. Family Code §§ 51.03(b) (4);
51.04.

     Thus, article 67011-4 now applies to 14, 15, 16 and 17
year old offenders as follows:

         Fourteen year old persons -- may be prose-
         cuted only fortraffic offenses not in-
         volving charges of driving while intoxi-
         cated or under the influence of intoxi-
         cating liquor or drugs.

         Fifteen and sixteen
         mav be nrosecuted fo~~~~v~~c
         charges-of driving while intoxicated or<
         under the influence of intoxicating liquor
         or drugs only if juvenile court waives
         jurisdiction and certifies the individual
         for criminal prosecution: may be prose-
         cuted for other traffic offenses under
         article 67011-4 without regard to waiver
         of juvenile court jurisdiction.

          Seventeen year old persons -- are no longer
          subject to prosecution under article 67011-4.

     In response to the latter portion of your third question,
we do not believe a juvenile must be accompanied by his parents
if he is transferred from one county to another. Section la
of article 67011-4 requires the presence of a parent or guar-
dian only at court proceedings. We do not believe a minor
charged under article 67011-4 should be transferred in the
company of adult detainee~s, however, to avoid any conflict
with Family Code § 51.12.
Honorable Wilson E. Speir - page 5



     Your fourth question asks:

       4) C.an the juvenile pay a pre-stated fine
          in either the county where he is or in
          the county of his residence rather than
          appearing in "open court"?

Section la of article 67011-4 specifically requires the ap-
pearance of the accused minor and a parent or guardian in
open court as. a requisite to any conviction. Attorney General
Opinion M-163 (1967) concluded that this provision precludes
a minor charged under article 67011-4-from disposing of his
case without a personal appearance-in open court. We also
believe that to be the proper interpretation of the statute.

                         SUMMARY _-
                         -
            Juveniles charged with traffic offenses
            under article 67011--4, V.T.C.S., are sub-
            ject to the same,laws with regard to bail
            as adults, and may be incarcerated upon
            failure to make bond. Any minors so de-
            tained must be segregated from adult de-
            tainees and may, if arrested on a warrant
            outside the county of the alleged offense,
            be transported to the county where charges
            are pending. Juveniles charged under
            article 67011-4 may not dispose of the
            charge by paying a predetermined fine
            without an appearance in open court with
            a parent or guardian.

                                Very truly yours,



                                JOHN L. HILL
                                Attorney General of Texas

APPROVED:




DAVID Mu. KENDALL, First Assistant
Honorable Wilson E. Speir - page 6




Opinion Committee

klw